Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-3-2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed 5-3-2021, with respect to the 103 rejection(s) under Flynn in view of Huang et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (US 2011/0239031 A1) to Ware et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2012/0151118 to Flynn et al, in view of (US 2010/0028912 A1) to Huang et al , and further in view of (US 2011/0239031 A1) to Ware et al.
Flynn teaches claims 1 and 6. (Currently Amended) A computing apparatus, comprising: a circuit comprising: 
a system clock (Flynn fig 4 storage clock or bus clock)
a non-volatile logic element array; and (Flynn fig 11 nonvolatile memory 1110)
a plurality of volatile storage elements coupled to the non-volatile logic element array; and (Flynn fig 11 auto commit memory 1011, para 251 “an auto-commit memory refers to fast, volatile memory…”)
at least one non-volatile logic controller (Flynn fig 11 storage controller 1104) coupled to the non-volatile logic element array, the at least one non-volatile logic controller configured to: 
receive input signals, wherein the input signals comprise control information; (Flynn fig 11 write data pipeline 1106 in controller 1104 is detailed in fig 7. The write data pipeline 106 in fig 7 shows input signals to control the auto-commit of buffers coming from the buffer controller 208, power management apparatus 122 and the host 114. For example, Power 510 initiates 804 a power loss mode in the storage device 102.” Initiating a power loss mode in the controller is sending a signal to initiate.)
in response to determining, in accordance with input signals, to transfer the data to the non-volatile logic element array, transfer the data based on the control sequence from the plurality of volatile storage elements to the non-volatile logic element array (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013); and 
in response to determining, in accordance with the input signals, to transfer the data to the plurality of volatile storage elements, transfer the data based on the control sequence from the non-volatile logic element array to the plurality of volatile storage elements (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013).
Huang teaches generate, based on the control information, a control sequence for transfer of data between the non-volatile logic element array and the plurality of volatile storage elements, wherein the control sequence selects between a sequential, a parallel, and a combination of sequential and parallel transfer of the data between the non-volatile logic element array and the plurality of volatile storage elements (Huang [0040] “It is contemplated that the writing of the respective sets of tag data to the two different index arrays 172, 174 can be simultaneous or sequential”).
Huang and Flynn are both memory controllers. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to select simultaneous, sequential, or a combination of both for data transfer.  Such selection depends on amounts of data needed to be processed (See Huang [0040]). 
Ware teaches a system clock (See Huang [0051] on clock generator and system clock signal), wherein the input signals comprise control information based at least in part on a determination of power and computing resource requirements for the computing apparatus(See Huang [0056] on power mode control.  Examiner Note: power model implied power and resource requirements), and stop the system clock until the transfer is complete (See Ware [0057])
Huang and Ware are both memory controllers. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to stop the system clock until the transfer is complete to save power consumption (See Ware [0057]). It would also have been obvious to a person having ordinary skill in the art, at the time of invention, to use input signals comprise control information based at least in part on a determination of power and computing resource requirements for the computing apparatus to save power consumption (See Ware [0056]). 


Flynn teaches claims 2 and 7. The computing device apparatus of claim 1 wherein the at least one non-volatile logic controller is configured to receive the input signals through a user interface. (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013) to the non-volatile memory 1110 in response to a failure condition (or on request from the host 1014 and/or ACM users 1016)…”)

Flynn teaches claims 3 and 8. The computing device apparatus of claim 1 wherein the at least one non-volatile logic controller is configured to receive the input signals from a separate computing element. (Flynn fig 11 show the host 1014 with the ACM user 1016, as separate from the SSD 1102.)
43TI-72930A
Flynn teaches claims 4 and 9. The computing device apparatus of claim 3 wherein the at least one non-volatile logic controller is configured to receive the input signals from an application executed by the separate computing element. (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013) to the non-volatile memory 1110 in response to a failure condition (or on request from the host 1014 and/or ACM users 1016)…”  Flynn fig 11 show the host 1014 with the ACM user 1016, as separate from the SSD 1102.)

Flynn teaches claim 18. (Previously Presented) The computing apparatus of claim 1, wherein the circuit further comprises a multiplexer coupled between the non-volatile logic element array and the plurality of volatile storage elements. (Flynn para 95 “The solid-state storage controller 104 may also include control and status registers 340 and control queues 342, a bank interleave controller 344, a synchronization buffer 346, a storage bus controller 348, and a multiplexer (“MUX”) 350.”) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2012/0151118 to Flynn et al, (US 2010/0028912 A1) to Huang et al, (US 2011/0239031 A1) to Ware et al, and USPGPUB 2012/0131526 to Schreiber et al.
Claims 13-15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2012/0151118 to Flynn et al, , (US 2010/0028912 A1) to Huang .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2012/0151118 to Flynn et al, (US 2010/0028912 A1) to Huang et al, USPGPUB 2012/0131526 to Schreiber et al, (US 2011/0239031 A1) to Ware et al, and USPAT 5,654,658 to Kubota et al.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGPUB 2012/0151118 to Flynn et al (US 2010/0028912 A1) to Huang et al, USPGPUB 2012/0131526 to Schreiber et al, (US 2011/0239031 A1) to Ware et al, and USPGPUB 2011/0022859 to More et al.

Flynn teaches claim 11. (Currently Amended) An apparatus, comprising: 
a system clock (Flynn fig 4 storage clock or bus clock)
a circuit, comprising: (Flynn fig 11 storage device 1102) 
a non-volatile logic element array; and (Flynn fig 11 nonvolatile memory 1110)
a plurality of volatile storage elements coupled to the non-volatile logic element array, the plurality of volatile storage elements comprising a first volatile storage element, (Flynn fig 11 auto commit memory 1011, para 251 “an auto-commit memory refers to fast, volatile memory…”) the first volatile storage element comprising: 
at least one non-volatile logic controller (Flynn fig 11 storage controller 1104)  coupled to the non-volatile logic element array, the at least one non-volatile logic controller configured to: 
receive input signals, wherein the input signals comprise control information; (Flynn fig 11 write data pipeline 1106 in controller 1104 is detailed in fig 7. The write data pipeline 106 in fig 7 shows input signals to control the auto-commit of buffers coming from the 510 initiates 804 a power loss mode in the storage device 102.” Initiating a power loss mode in the controller is sending a signal to initiate.)
in response to determining, in accordance with input signals, to transfer the data to the non-volatile logic element array, transfer the data based on the control sequence from the plurality of volatile storage elements to the non-volatile logic element array (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013); and 
in response to determining, in accordance with the input signals, to transfer the data to the plurality of volatile storage elements, transfer the data based on the control sequence from the non-volatile logic element array to the plurality of volatile storage elements (Flynn para 276 “The commit management apparatus 1122 may be further configured to commit data on the ACM 1111 (e.g., the contents of the auto-commit buffers 1013).
Huang teaches generate, based on the control information, a control sequence for transfer of data between the non-volatile logic element array and the plurality of volatile storage elements, wherein the control sequence selects between a sequential, a parallel, and a combination of sequential and parallel transfer  of the data between the non-volatile logic element array and the plurality of volatile storage elements (Huang [0040] “It is contemplated that the writing of the respective sets of tag data to the two different index arrays 172, 174 can be simultaneous or sequential”).
Huang and Flynn are both memory controllers. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to select simultaneous, sequential, or a combination of both for data transfer.  Such selection depends on amounts of data needed to be processed (See Huang [0040]). 
Ware teaches a system clock (See Huang [0051] on clock generator and system clock signal), wherein the input signals comprise control information based at least in part on a determination of power and computing resource requirements for the computing apparatus(See Huang [0056] on power mode control.  Examiner Note: power model implied power and resource requirements), and stop the system clock until the transfer is complete (See Ware [0057])
Huang and Ware are both memory controllers. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to stop the system clock until the transfer is complete to save power consumption (See Ware [0057]). It would also have been obvious to a person having ordinary skill in the art, at the time of invention, to use input signals comprise control information based at least in part on a determination of power and computing resource requirements for the computing apparatus to save power consumption (See Ware [0056]). 
	Schreiber teaches a primary latch in a first power domain at a first voltage; and 
a secondary latch coupled to the primary latch, the secondary latch in a second power domain at a second voltage. (Schreiber para 16 “For example, in a retention flop circuit having a first latch configured to act as a primary latch, and a second latch configured to act as a secondary latch, the first latch may be power-gated. Thus, the first latch may be powered down (e.g., when operating in a sleep mode), while the second latch may remain powered on.”  Power gating the primary latch puts that power-gated primary latch in a separate first power domain and it allows the second power domain (secondary latch) to be powered up or down independently of the first power domain (primary latch).)
Schreiber and Flynn are both memory controllers with power control. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to put a primary latch in a separate independent power domain from a secondary latch so that “the first latch may be powered down (e.g., when operating in a sleep mode), while the second latch may remain 

Flynn teaches claim 12. The computing apparatus of claim 1, wherein the circuit further comprises a multiplexer coupled between the non-volatile logic element array and the plurality of volatile storage elements. (Flynn para 95 “The solid-state storage controller 104 may also include control and status registers 340 and control queues 342, a bank interleave controller 344, a synchronization buffer 346, a storage bus controller 348, and a multiplexer (“MUX”) 350.”) 

Moshayedi teaches claim 13.  The apparatus of claim 11, wherein the non-volatile logic element array is an array of capacitor based bitcells. (Moshayedi para 84 “Non-volatile memory 130 can include, for example, Read-only memory (ROM), flash memory, Ferroelectric RAM (FeRAM)”)
	Flynn, Schreiber and Moshayedi are all memory controller with power control. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to use FeRAM in Flynn because FeRAM is a well-known type of non-volatile memory with lower power consumption, faster write performance and good read/write endurance.

Moshayedi teaches claim 14. The apparatus of claim 11, wherein the non-volatile logic element array is in a third power domain at a third voltage. (Moshayedi fig 8 V3p3)
	Flynn, Schreiber and Moshayedi are all memory controller with power control. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to put non-volatile memory on a separate power domain to allow power to be cut off to volatile memory while the write finishes in the non-volatile memory.	

Moshayedi teaches claim 15. (Previously Presented) The apparatus of claim 14, wherein the first voltage is lower than the third voltage.  (Moshayedi fig 8 v3p3 is 3rd voltage to power SD Flash and VMEM is the 1st voltage to power DRAM.  V3p3 is 3.3V.  VMEM is <1.8V because it is fed by V1p8 at q4 and DRAM usually runs below 1.8V.)

Kubota teaches claim 16. The apparatus of claim 11, wherein the plurality of volatile storage elements is a plurality of retention flip flops. (Kubota col 4 ln ~60 “It is well known that a cell of a dynamic RAM ( DRAM) is similar to the above flip-flop circuit, and is constructed with two elements, one MOS transistor for switching and one capacitor for holding data.”)
	Kubota, Schreiber and Flynn are both memory devices. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to make DRAM using volatile storage elements because it is a well-known way to make DRAM.

Moshayedi teaches claim 17. The computing apparatus of claim 1, wherein the non-volatile logic element array is configured to store a boot state representing a state of the computing apparatus after a given amount of a boot process is complete.  (Moshayedi para 23 “The status information data is stored in the second 256 bytes of the flash memory attached to the first SD/MMC+ interface… The region is also used to track the system state during the last power cycle. Controller 110 implements a read-cache, write-cache mechanism for the configuration data, where the status information can be stored in a cache on controller 110 (in addition to on a flash chip 131). During system power up, the FPGA fetches the data from the flash memory.”  System power up is a boot state.)
	Flynn and Moshayedi are both memory controllers with power management. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to store a boot state in the contents of Flynn’s auto commit buffer because the power can fail at any time 

Flynn teaches claim 19. The computing apparatus of claim 1, the plurality of volatile storage elements comprising a first volatile storage element, the first volatile storage element comprising: (Flynn fig 11 auto commit memory 1011, para 251 “an auto-commit memory refers to fast, volatile memory…”)
	Schreiber teaches a primary latch in a first power domain at a first voltage; and 
Appl. No.:15/089,607Page 5 of 9 Amendment E - 111TI-72930Aa secondary latch coupled to the primary latch, the secondary latch in a second power domain at a second voltage, wherein the second power domain is configured to be powered up or down independently of the first power domain (Schreiber para 16 “For example, in a retention flop circuit having a first latch configured to act as a primary latch, and a second latch configured to act as a secondary latch, the first latch may be power-gated. Thus, the first latch may be powered down (e.g., when operating in a sleep mode), while the second latch may remain powered on.”  Power gating the primary latch puts that power-gated primary latch in a separate first power domain and it allows the second power domain (secondary latch) to be powered up or down independently of the first power domain (primary latch).
Schreiber, Huang and Flynn are both memory controllers with power control. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to put a primary latch in a separate independent power domain from a secondary latch so that “the first latch may be powered down (e.g., when operating in a sleep mode), while the second latch may remain powered on… [to] realize power savings from powering down the first latch, while allowing for the retention of the data by the second latch, which remains powered on.” (Schreiber para 16)
	More teaches a third power domain at a third voltage, wherein the third power domain is configured to be powered up or down independently of the first power domain and the second power domain.  (More para 12 “A power domain therefore comprises one or more device sub-systems which receive a common power supply. Different power domains may be powered independently of one another and/or supplied with different voltages to one another.”  More para 149 “power domain 103 a… Power domain 103c may contain a volatile memory 117c and power domain 103b…”)
More, Schreiber, Huang, Flynn and are all memory controllers with power controls.  It would have been obvious to a person having ordinary skill in the art, at the time of filing, to make Moshayedi’s power supplies to DRAM’s 120 power up and down independently because Moshayedi para 17 says that DRAM chips are put in a low power state when they are not being transferred and a DRAM chip that has already transferred should be powered down to save more power.

Flynn teaches claim 20. The apparatus of claim 11, wherein the circuit is at a first location, (Flynn fig 11 SSD 1102) Flynn and Schreiber don’t teach a second logic cloud.
	 Moshayedi teaches the apparatus further comprising a second circuit at a second location, (Moshayedi fig 1 DRAM 122, SD flash 132) wherein the second location is different from the first location, (Moshayedi shows dram 122 and flash 132 in separate locations than dram 121 and dram 131) the second circuit comprising: a second non-volatile logic element array; and (Moshayed fig 1 flash 132)
a second plurality of volatile storage elements coupled to the second non- volatile logic element array and to the at least one non-volatile logic controller.  (Moshayedi fig 1 dram 121 connected to flash 132 through NV controller 110.)
	Flynn, Schreiber and Moshayedi all teach memory controllers with power control. It would have been obvious to a person having ordinary skill in the art, at the time of invention, to duplicate Flynn’s logic cloud to provide for more storage and/or redundant storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2121